In an action to recover damages for breach of contract, the plaintiff appeals from a judgment of the Supreme Court, Westchester County (Hopkins, J.H.O.), entered January 31, 1991, which, after a nonjury trial, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
It is well settled that "[a] decision [rendered by a court after a nonjury trial should] not be disturbed on appeal unless it is [clear] that [its] conclusions could not [have been] reached under any fair interpretation of the evidence” (Universal Leasing Servs. v Flushing Hae Kwan Rest., 169 AD2d 829, 830; Alleva v Alieva Dairy, 129 AD2d 663). This is especially true when findings of fact rest in large measure on considerations relating to credibility of witnesses (see, Matter of Poggemeyer, 87 AD2d 822, 823).
In the present case, the trial court evaluated all of the evidence and rendered an extensive decision holding that the defendant was under a duty to pay the plaintiff for the price of building materials delivered to the defendant’s home. However, the plaintiff failed to establish that it had delivered building materials to the defendant’s home for which it had not been paid. Therefore, the plaintiff failed to prove that the defendant was in breach of contract. We find that the record amply supports the trial court’s conclusions, and, accordingly, find no reason to disturb the judgment entered thereon. Rosenblatt, J. P., Miller, Lawrence and Pizzuto, JJ., concur.